Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal- and appellant’s points to be served and filed on or before August 14, 1962, with notice of argument for the September 1962 Term of this court, said appeal to be argued or submitted when reached. If the appellant fails to comply with the conditions imposed, respondent may enter an order dismissing the appeal without notice to the appellant. Concur — Rabin, J. P., Valente, McNally, Stevens and Eager, JJ.